OPINION OF THE COURT
Per Curiam.
On March 31, 1992, the respondent was convicted in the *307County Court, Suffolk County, upon his plea of guilty, of the crime of attempted grand larceny in the second degree in violation of Penal Law §§ 110.00 and 155.40, a class D felony.
Pursuant to Judiciary Law § 90 (4), the respondent ceased to be an attorney and counselor-at-law upon his conviction of a felony.
Accordingly, the petitioner’s motion is granted. The respondent is disbarred and his name is stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Sullivan and Rosenblatt, JJ., concur.
Ordered that pursuant to Judiciary Law §90, effective immediately, the respondent William J. Dougherty is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent William J. Dougherty shall continue to comply with this court’s rules governing the conduct of disbarred, suspended, and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, the respondent William J. Dougherty is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk, or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law; and it is further,
Ordered that the resignation proffered by the respondent, dated December 9, 1991, is rejected in view of the respondent’s automatic disbarment upon his conviction of a felony.